Office Action Summary

Claims 20-28 and 38 are pending in the application.    

Allowable Subject Matter
Claims 20-28 and 38 are allowed in the application.  Please see the reasons for allowance below.  

Election/Restrictions
Claims 29-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Applicant's election with without traverse of the non-elected Claims in the reply filed on 4/1/2021 is acknowledged.  

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the phone conversation at 12:56 PM of 4/13/2021 with Mr. Lonnie Holder.
	The application has been amended as follows: 
Claims: 29-37. (Canceled) 

Reasons for Allowance
Claims 20-28 and 38 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Hastings (U.S. Publication No. 2006/0085255), Brennan (U.S. Publication No. 2008/0281651), and Clement (U.S. Publication No. 2010/0161360).  While Hastings, a method and system for managing a strategic plan via defining and aligning strategic inputs, teaches a management system, an initiative interface system, a communication system, and a controller connected to the management system, the initiative interface system, and the communication system, the management system is provided with a vision, at least one goal, and a strategy to the management system, using the vision, the at least one goal and the strategy, the initiative interface system is developed to include at least one objective, at least one measure, and at least one target in the initiative interface system are plans/targets, for at least one of a plurality of perspectives, wherein the perspectives include at least one of an organization financial perspective, an organization customer perspective, an organization internal business processes perspective, and an organization learning and growth perspective, the at least one objective includes a relationship to the at least one measure, the at least one measure includes a relationship to the at least one target a link is established for at least one of the organization financial perspective, the organization customer perspective, the organization internal business processes perspective, and the organization learning and growth perspective, to at least one strategic initiative outcome and to at least one strategic initiative impact and the at least one of the organization financial perspective, the organization customer perspective, the organization internal business processes perspective, the organization learning and growth perspective, at least one strategic initiative outcome, at least one strategic initiative impact, and the link are provided to at least one of a workforce, a management team, and a leadership through the communication system. Brennan also teaches including a plurality of activities developing from the at least one objective, the at least one measure, and the at least one target, and providing a framework for aligning the at least one goal, the at least one objective, the plurality of activities, the at least one measure, and the at least one strategic initiative impact. Brennan does not teach a causal relationship or the specific way the adjusting of the 
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or a “Certain Method of Organizing Human Activity”, such as collecting, analyzing, and transmitting information for the purposes of determining a likelihood of achieving at least one predictive outcome, are integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by utilizing a feedback loop which iteratively adjusts the strategic initiative using the first, second, and resource inputs to calibrate the model. Thus independent Claim 20 is not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as the Claims are integrated into a practical application and thus eligible under 35 USC §101 Alice.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
4/14/2021